826 F.2d 1063
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re FARM BUREAU SERVICES, INC., Debtor.Theron K. CARTER, Robert Geering, and Alvin Green,Plaintiffs-Appellants,v.FARM BUREAU SERVICES, INC., Defendant-Appellee.
No. 86-2143
United States Court of Appeals, Sixth Circuit.
Aug. 10, 1987.
ORDER

1
Before LIVELY Chief Judge, and KEITH, Circuit Judge, and DOWD, District Judge.*


2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Plaintiffs sought reimbursement for expenses incurred while serving on the PBB Tort Unsecured Creditors Committee in the bankruptcy proceedings of Farm Bureau Services, Incorporated.  Plaintiffs filed petitions to this end with the bankruptcy court.  These petitions were denied.  The district court reviewed the decision of the bankruptcy court and found it to be correct.  This appeal followed the denial of a motion to reconsider.  On appeal, the parties have briefed the issues.


4
Upon consideration, we affirm for the reasons set forth in the district court order of September 11, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable David D. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation